Citation Nr: 0626406	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-37 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for chondromalacia of the patella, right and left 
knees.

2.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1979 and from March 1982 to May 1997.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).


FINDINGS OF FACT

1.  An unappealed January 1998 rating decision denied the 
veteran's claim of entitlement to service connection for a 
bilateral knee disorder, claimed as arthritis.

2.  In April 2002, a claim to reopen the issue of entitlement 
to service connection for a bilateral knee condition was 
received.

3.  Evidence associated with the claims file since the 
January 1998 rating decision raises a reasonable possibility 
of substantiating the veteran's claim of service connection 
for chondromalacia of the patella, right and left knees.

4.  The veteran's current chondromalacia of the patella, 
right and left knees, is related to military service.

5.  The veteran's current pes planus is related to military 
service.


CONCLUSIONS OF LAW

1.  The evidence received since the January 1998 rating 
decision is new and material, and the claim of entitlement to 
service connection for chondromalacia of the patella, right 
and left knees, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2005).

2.  Chondromalacia of the patella, right and left knees, was 
incurred in military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  Pes planus was incurred in military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issues involving the 
veteran's claim to reopen a previously denied issue of 
service connection for chondromalacia of the patella, right 
and left knees, and the claim of service connection for pes 
planus as the Board is taking action favorable to the veteran 
by granting the claims.  As such, this decision poses no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

New And Material Evidence Of Service Connection For A 
Bilateral Knee Disorder

In January 1998 an unappealed rating decision denied the 
veteran's claim of entitlement to service connection for a 
bilateral knee condition, claimed as arthritis, on the basis 
that no permanent residual or chronic disability had been 
shown to exist.  The relevant evidence of record at the time 
of the January 1998 rating decision consisted of the 
veteran's service medical records and a July 1997 VA medical 
examination report.
 
The veteran did not file a notice of disagreement after the 
January 1998 rating decision.  Therefore, the January 1998 
rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2005).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

Although the RO determined in March 2003, September 2004, and 
August 2005 that new and material evidence was presented to 
reopen the claim of service connection for a bilateral knee 
condition, these decisions are not binding on the Board.  The 
Board must first decide whether evidence has been received 
that is both new and material to reopen the claim.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239 (1993) (Board reopening is unlawful when new 
and material evidence has not been submitted).  Consequently, 
the Board will adjudicate the question of whether new and 
material evidence has been received, furnishing a complete 
explanation as to its reasons and bases for such a decision.

In April 2002, a claim to reopen the issue of entitlement to 
service connection for a bilateral knee condition was 
received.  Evidence of record received since the January 1998 
RO decision includes an emergency room report from July 1983, 
private medical records from October 2002 and August 2003, VA 
fee-based examination reports from February 2003 and June 
2005, letters from a private physician from April 2004 and 
May 2006, the transcript of a hearing before the RO in 
December 2004, and the transcript of a hearing before the 
Board in April 2006.  All of the evidence received since the 
January 1998 RO decision is "new" in that it was not of 
record at the time of the January 1998 decision.  The 
evidence from October 2002, February 2003, August 2003, April 
2004, and June 2005 gave various diagnoses or assessments of 
a current knee condition.  In addition, the April 2004 and 
May 2006 letters from a private physician specifically 
related the veteran's current bilateral knee condition to his 
military service.  Accordingly, these reports are new and 
material within the definition of 38 C.F.R. § 3.156 and the 
claim of service connection for a bilateral knee condition is 
reopened.

Service Connection For A Bilateral Knee Disorder

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 
38 C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records include multiple 
references to knee injuries and knee pain.  A July 1983 
emergency room report shows that the veteran was admitted to 
a civilian hospital after being involved in a motor vehicle 
accident.  The report noted that he complained, in part, of 
pain in the right knee.  On observation, a 1 centimeter 
laceration was noted below the right knee.  An x-ray 
examination was conducted and no abnormalities were noted.  
The veteran was given prescription medication and discharged.  
A July 1983 service medical report stated that the veteran 
complained of right knee pain, greater at night, for the 
previous 4 days.  No abnormalities were noted on observation 
and the assessment was soft tissue tear.  A second July 1983 
medical report conducted a week later noted that the veteran 
complained of constant aching in the right knee muscle.  The 
assessment was soft tissue tear.  A third July 1983 medical 
report conducted two weeks later noted that the veteran 
complained of reoccurring right knee pain.  The assessment 
was traumatic tenosynitis.  An August 1983 medical report 
stated that the veteran had continuous pain, locking and 
cramping in the right knee.  The impression was an intra-
patellar injury.  An October 1983 follow-up examination 
report gave an impression of intermittent patella-femoral 
pain, with residuals of a chondral injury.

A November 1996 medical examination report noted that the 
veteran complained of increased pain in both knees for the 
previous 9 months.  He was subsequently given an x-ray 
examination to rule out degenerative joint disease of the 
knees.  The x-rays showed no abnormalities and a follow-up 
medical examination report in December 1996 gave an 
assessment of bilateral knee pain probably related to 
degenerative joint disease.  On the Report of Medical History 
for his December 1996 retirement physical, the veteran 
checked off "Arthritis, Rheumatism, or Bursitis" and 
circled the word arthritis.  He further wrote "Pain in both 
knees, usually when cold outside or early morning.  
Difficulty doing continued physical exercises, bending or 
running."  The medical examiner also wrote that the veteran 
had a history of arthritis in both knees.  On the physical 
examination report, the examiner noted that the veteran had 
bilateral knee pain and stated that it was probably due to 
arthritis.

A July 1997 VA medical examination report noted, in part, 
that the veteran had pain on movement of the knees after 
exercise.  No diagnosis was made relating to his knees.

An October 2002 private medical examination report noted that 
the veteran complained of bilateral knee stiffness, 
discomfort, and occasional mild swelling with increase in 
activity level.  On physical examination, his knees were 
noted to be stable in all planes with mild crepitus of the 
patella, minimal synovitis, and a full range of motion with 
mild discomfort.  The assessment was, in part, chondromalacia 
and mild to moderate knee arthritis.

A February 2003 VA fee-based medical examination report noted 
that the veteran said his knee condition had existed for 20 
years and that it became worse after physical exercise and 
troop marches.  He further stated that his knees ached, 
became sore, and sometimes swelled four to five days a week, 
with each flare-up lasting for several hours.  On physical 
examination, the veteran's legs were limited in range of 
motion on flexion, bilaterally, with the right leg limited to 
45 degrees and the left leg limited to 60 degrees.  No 
limitation of motion on extension was noted, bilaterally.  
The report noted that the veteran's bilateral range of motion 
was additionally limited by pain.  The diagnosis was 
degenerative joint disease of the knee, bilaterally, with 
pain and limitation of motion in the knee joints.  In 
addressing the etiology of the bilateral knee condition, the 
examiner stated that

It is not at least as likely as not that 
this is related to a progression of [the 
veteran's] right knee pain during the 
service.  There is only the involvement 
of his right knee in the history, and 
yet, the condition is the same in each 
knee, and appears to be, in my opinion, a 
result of arthralgia that comes with age 
and ordinary wear and tear. . . . I see 
nothing in his records from 1983 until 
the late 90s that would in any way 
indicate that [the current condition] was 
related to the [right knee injury in 
service.]  The subsequent condition, 
therefore, took place, I would say, in 
1996 or 1997, as far as the records are 
concerned.

An x-ray examination conducted at the same time show no 
abnormalities of the left or right knee.

An August 2003 private medical examination report noted that 
the veteran complained of occasional swelling with an 
emphasis on anterior compartment symptoms with squatting and 
kneeling on the job.  On examination, no abnormalities were 
noted except for mild patellofemoral crepitus.  The report 
stated that radiographs of the veteran's knees were normal 
without signs of arthritis and the assessment was 
chondromalacia of the patellae, bilaterally.

An April 2004 letter from a private physician stated

I feel [that the veteran's] longstanding 
bilateral knee pain is likely related to 
his military career.  I have personally 
reviewed his military records. . . . It 
is my opinion that, due to his 
longstanding pes planus[,] pronating 
gait[,] and multiple foot injuries during 
his military career, he has developed 
persistent chondromalacia of the patella, 
which remains symptomatic to this day.

In the transcript of the December 2004 RO hearing, the 
veteran stated that during the motor vehicle accident in 
1983, both of his knees hit the dashboard and that he 
subsequently experienced bilateral knee pain which increased 
in severity over time.  He stated that his knees sometimes 
gave way, though this had never caused him to fall, and that 
he wore knee braces when he stood for extended periods of 
time.

A June 2005 VA fee-based medical examination report noted 
that the veteran complained of pain and aching daily when 
walking or standing, especially when his knees were in a bent 
position.  On physical examination, the veteran's range of 
motion was restricted to 90 degrees of flexion, bilaterally, 
with an additional limitation to 50 degrees of flexion, 
bilaterally, secondary to pain.  No other abnormalities of 
the knees were noted.  The report noted that x-ray 
examination showed the veteran's knees were within normal 
limits.  The diagnosis was status post chondromalacia of the 
knee, with residual pain, bilaterally.  In addressing the 
etiology of the bilateral knee condition, the examiner stated 
that

[t]he current chondromalacia is less 
likely than not related to the previous 
knee injury.  Chondromalacia of the 
patella by definition is a softening of 
the cartilage in the knee.  It is less 
likely than not that this current 
condition of softening is secondary to 
the injury and contusion in 1983. . . . 
This is a condition that can resolve and 
come back with repeated trauma or 
repeated use.

A May 2006 letter from a private physician stated that the 
physician had reviewed the veteran's service medical records, 
his post-service treatment history, and the September 2005 
Statement of the Case.  The letter further stated that "[i]t 
is my medical opinion that it is as likely as not, that his 
knee condition was caused by the motor vehicle accident in 
service."

In the transcript of the April 2006 Board hearing, the 
veteran stated that following the motor vehicle accident in 
1983, he was placed on light duty for a couple of weeks.  The 
veteran further stated that after coming off of light duty 
the pain continued, especially during exertion, but he 
ignored it.  The veteran reported that he experienced knee 
pain consistently after 1983 but that he did not report it 
until his separation examination due to the general tendency 
of the Marine Corps to discourage physical complaints and 
also due to the less rigorous physical requirements of his 
various postings.

The Board finds that the evidence shows that the veteran's 
chondromalacia of the patella, right and left knees, was 
incurred in military service.  The record shows that the 
veteran injured his right knee in service during a motor 
vehicle accident in 1983 and that he experienced pain and 
other symptoms from this for several months afterwards.  The 
record also shows that he had bilateral knee pain of 
uncertain origin in 1996, prior to his discharge and in 1997, 
only two months after his discharge.  The April 2004 and May 
2006 letters from a private physician stated that the 
veteran's bilateral knee condition was related to his 
military service, with the latter specifically citing the 
motor vehicle accident as the cause.  While the February 2003 
private medical examination report specifically stated that 
his bilateral knee condition was not likely due to the 1983 
injury, it stated that the condition likely originated in 
1996 or 1997 and was due to "normal wear and tear."  The 
Board notes that the veteran was in active military service 
during all of 1996, half of 1997 and, in fact, for the 
entirety of the 15 years preceding that time.  The Board thus 
finds that, while the February 2003 private medical 
examination report specifically denied a nexus between the 
1983 right knee injury and the present bilateral knee 
condition, it in effect stated that the veteran's current 
condition likely originated while on active duty in 1996 or 
1997 and was the result of long-term "wear and tear" during 
his extensive military service.  Finally, while the June 2005 
private medical examination report also denied a link between 
the 1983 right knee injury and the present bilateral knee 
condition, there was no mention of the veteran's in-service 
complaints and diagnoses from 1996 nor does it appear that 
the service medical records from this time were reviewed by 
the examiner.  Accordingly, the June 2005 medical report can 
be considered only to deny a nexus between the 1983 injury 
and the current condition, not between 1996 and 1997 
manifestations and the current condition.

Thus, while it is unclear what event or events specifically 
caused the veteran's current bilateral knee condition, the 
preponderance of the evidence shows that the condition was 
incurred sometime after his enlistment in March 1982, but 
prior to his discharge from active duty in May 1997.  
Accordingly, service connection for chondromalacia of the 
patella, right and left knees, is warranted.

Service Connection For Pes Planus

The veteran's service medical records include multiple 
references to foot injuries and foot pain.  Medical reports 
from March 1977, October 1978, January 1979, February 1990, 
May 1990 and November 1991 noted various complaints of foot 
and toe pain with multiple assessments including toe fracture 
and turf toe.  A November 1996 medical report noted that the 
veteran complained, in part, of pain in his toes for the 
previous 9 months.  On the Report of Medical History for his 
December 1996 retirement physical, the veteran checked off 
"Foot trouble" and wrote "problems with joints of both big 
toes."  The examiner further stated that the veteran 
complained of painful joints in both big toes and stated that 
he had a history of arthritis in both great toes.

A July 1997 VA medical examination report stated that the 
veteran complained of pain in both big toes occasionally with 
a sharp, shooting pain.  On physical examination, pain was 
noted on movement of both big toes.  The diagnosis was, in 
part, arthritis, possible gout, of the big toes.

An October 2002 private medical examination report stated 
that pes planus was observed with pronating gait on physical 
examination.  The assessment was, in part, pes planus, 
pronating gait.

A June 2005 VA fee-based medical report stated that the 
veteran complained of stiffness and swelling of the feet at 
rest and pain, stiffness, and swelling with standing or 
walking.  On visual examination, flatfoot was seen with 
slight valgus of the foot, bilaterally.  No other 
abnormalities were observed.  X-ray examination showed both 
feet within normal limits.  The report stated that no 
diagnosis was made since there was no pathology upon which to 
render a diagnosis, due to the normal x-rays.  The report 
further stated "There is no correlation of the claimed pes 
planus to the previous foot pain of November 1991, and May of 
1990.  There is no pes planus based on bilateral foot x-rays 
that are normal."

In the transcript of the December 2004 RO hearing, the 
veteran stated that he first started having problems with his 
feet in 1989 or 1990.  He stated that the doctors related his 
problems to the various exercises he was engaged in at the 
time and told him to use supportive inserts in his shoes.  
The veteran stated that he continued to experience foot pain 
daily after that, but that he was able to hide it easily 
because his position allowed him to put off physical 
training.

A May 2006 letter from a private physician stated, in part, 
that the veteran's "bilateral knee condition . . . is what 
triggered the painful motion of the feet."

The Board finds that the evidence shows that the veteran has 
a current diagnosis of pes planus and that it was incurred in 
military service.  The record shows that the veteran 
complained of foot pain in November 1996, prior to his 
discharge from service.  He was subsequently given a 
diagnosis of pes planus in October 2002.  Though the June 
2005 VA fee-based medical examination report found no pes 
planus based on x-ray examination, it was specifically 
observed that the veteran had bilateral flatfoot.  Since the 
record shows that the veteran has a history of foot pain of 
various kinds, a diagnosis of pes planus, and a diagnosis of 
no pes planus, but with an observation of flatfoot, the Board 
finds that the preponderance of the evidence shows that the 
veteran has a current pes planus disability.

In regards to the etiology of the veteran's pes planus, while 
the June 2005 report stated that there was no connection 
between the claimed pes planus and the May 1990 and November 
1991 foot pain, the reason given was that there was no 
current diagnosis of pes planus.  Since the Board has found 
that the veteran has a current diagnosis of pes planus, the 
basis for this opinion is no longer valid.  In contrast, the 
May 2006 letter specifically stated that the veteran's 
bilateral knee condition caused the pain in his feet.  Since 
the veteran's bilateral knee condition has been found to be 
service-connected, the Board finds that the veteran's pes 
planus is related to his military service.  Accordingly, 
service connection for pes planus is warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt and applied it in favor of the veteran, 
resulting in a grant of service connection for a bilateral 
knee condition and for pes planus.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for chondromalacia of the patella, right 
and left knee, is granted.

Service connection for pes planus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


